internal_revenue_service number release date index number ---------------------------------------- -------------------------------------- ---------------------- ------------------------------- in re ------------------------------------------- ----------------------------- ---------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-147616-03 date november legend trust y trust wife husband daughter son attorney attorney city b c e f dollar_figures dollar_figureu dollar_figurez dollar_figurex date date date date date date date --------------------------------------------------------------------------------------- ------- --------------------------------------------------------------------------------------- --------------------------------------------------- --------------------------- ------------------------------ ------------------- ------------------------- ------------------------------------ ---------------------- ------------------------- ----------------------- -------------------- --------------------- ------------------- ----------- ------------- ------------- ------------- --------------------------- ---------------------- ------------------- --------------------------- --------------------- --------------------------- ---------------- -------------------------------------------------------------- state statute dear --------------------- this is in response to your authorized representative s date submission requesting an extension of time under ' of the procedure and administration regulations and ' g of the internal_revenue_code to allocate husband s gst_exemption to trust and a determination that a previous allocation to trust is void or ineffective according to the facts submitted on date husband established trust an irrevocable_trust for the benefit of his wife wife and descendants article iii a of trust provides that during the life of wife the trustee is to pay to a class consisting of wife husband s then-living children and husband s grandchildren and great-grandchildren from time to time living so much of the income of trust and in such amounts and proportions as the trustee in its discretion determines the trustee in its discretion may pay all of the net_income to one member of the class or apportionate for the various members to the exclusion of other members in such manner as the trustee deems advisable without equality of treatment taking into consideration the best interests and welfare of all members of the class if the trustee deems the net_income to be insufficient the trustee may also pay as much of the principal of trust as the trustee in its discretion deems necessary to one or more members of such class in such proportions as the trustee deems advisable to the exclusion of other members after taking into consideration any other income and or resources available to various members of the class and the interests and welfare of the class under article iii b upon the death of wife the trustee is to divide the remaining trust estate into two shares one for the benefit of husband s daughter daughter and her descendants and one for the benefit of husband s son son and his descendants if at such time either daughter or son is not then living and has no then living descendants his or her share is directed to be held in trust for the benefit of husband s other child and his or her descendants at the time of creation of trust husband had two grandchildren children following husband s death a third grandchild was born article iii b a provides that any shares set_aside for a child of husband will be held in trust from which the trustee will pay to such child and his or her descendants in equal or unequal amounts so much of the net_income and accumulated income as the trustee may deem advisable for the care support education maintenance or general welfare of any or all of such persons any income not so paid is to be added to principal at the end of the trust year article iii b b of trust provides that the trustee shall have the power at any time and from time to time in the trustee s absolute discretion to pay so much or all of the principal of the trust to such child for whom it is held or his or her descendants for the care support education maintenance or general welfare of such person under article iii b c upon the death of either daughter or son the trust for his or her benefit will be held in further trust for his or her living descendants as provided in article iii b if no such descendant is then living such interest is directed to be added to the trust for husband s other child or his or her descendants article iii b a provides that any property that is directed to be held in trust for the benefit of the descendants of a child of husband will be held in further trust and the trustee will pay to such one or more of such child s descendants in equal or unequal amounts including all to any one thereof and none to all thereof so much of the net_income and accumulated income as the trustee may deem advisable for the care support education maintenance or general welfare of any or all of such persons any net_income not so paid or applied is to be added to principal at the end of each trust year under article iii b c the trustee has the power at any time in the trustee s absolute discretion to pay so much or all of the principal of either trust to any income_beneficiary of the trust for the care support education maintenance or general welfare of such beneficiary article iii b b provides that twenty-one years after the death of the survivor of husband daughter son and each descendant of daughter or son who is alive at husband s death the trustee is directed to pay any principal of the further trust held for the descendants of daughter to daughter s then living descendants by right of representation and to pay any principal of the further trust held for son s then living descendants by right of representation if either daughter or son does not have then living descendants such trust will be paid to the descendants of the remaining child of husband by right of representation article iii b d provides that the trustee may at any time in the trustee s discretion terminate a_trust and pay all of the then principal and income of such trust to the person or persons then entitled to the income from such trust free of trust if in the trustee s sole judgment it is in the best interest of all concerned or if the principal of any such trust is so small that it would be impractical or inadvisable to continue to hold it in trust article vi c provides that in no event may any income_beneficiary serving as trustee have the right to invade the principal from any trust for his or her own benefit such right of invasion shall only be exercised by the co-trustees other than the income_beneficiary in addition under state statute if a_trust beneficiary is also a trustee and the trust authorizes the beneficiary as trustee to make discretionary distributions of income or corpus to himself or herself then the beneficiary can exercise that power for his or her own benefit only to provide for health education maintenance within the meaning of and of the internal_revenue_code wife son and b were named as the initial trustees of trust wife son and c are the current trustees of trust by instrument dated date husband transferred to trust one-half of husband s vested_remainder interest in y trust created by husband s father under an agreement dated date for the lifetime benefit of husband s sister husband assigned the balance of his remainder_interest in y trust to wife wife assigned the interest she received from husband in y trust to an irrevocable_trust created by wife on the same day the assets of y trust consisted of an undivided_interest in a ground lease to certain improved real_property located in city the remainder_interest in y trust transferred by husband and wife did not vest in possession until the death of husband s sister on date attorney prepared and filed a federal gift_tax_return form_709 on behalf of husband to report his gift of the remainder_interest in y trust attorney used a version of form_709 that did not contain a schedule by which a transferor could allocate his or her gst_exemption attorney did not attach a notice of allocation of exemption to the form_709 to allocate any of husband s gst_exemption to trust subsequently husband s federal gift_tax_return was audited by the internal_revenue_service irs the audit resulted in adjustments to the valuation of husband s date transfer to trust increasing the amount of husband s gift to trust from dollar_figurez to dollar_figureu thereafter husband filed a claim_for_refund with the irs that reduced the value_of_the_gift to dollar_figurex husband died on date on date attorney prepared on behalf of husband s estate husband s federal estate_tax_return form_706 on schedule r of the estate_tax_return attorney allocated dollar_figurex the date value of husband s transfer of husband s gst_exemption to trust attorney erroneously assumed that an allocation of gst_exemption made on the husband s estate_tax_return would be effective as of date the date of husband s transfer to trust on date dollar_figures was distributed from trust to each of two grandchildren of husband e and f a form 706-gs d-1 was filed with respect to each distribution the forms were completed on the advice of attorney that the allocation of gst_exemption on husband s estate_tax_return based on the initial value of trust resulted in an inclusion_ratio of zero with respect to trust there have been no other distributions from trust wife as executrix of husband s estate consulted a new attorney attorney on date upon the advice of attorney the executrix has requested the following rulings a ruling granting the executrix an extension of time pursuant to ' g and to make an allocation of husband s gst_exemption to husband s date transfer to trust to be effective as of date a ruling that if the relief under ruling is granted and an allocation is made pursuant to that relief then pursuant to ' b the allocation of husband s gst_exemption made on husband s estate_tax_return is deemed void or ineffective a ruling that after taking into account the timely allocation to be made pursuant to ruling trust has an inclusion_ratio of zero such that no gst tax should be due with respect to the date distributions from trust sec_2501 imposes a tax on the transfer of property by gift during each calendar_year by any individual sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a askip person sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term aapplicable rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the aapplicable fraction the applicable_fraction as defined in ' a is a fraction the numerator of which is the amount of gst_exemption under ' allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation sec_26_2632-1 of the generation-skipping_transfer_tax regulations under ' c that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under ' a once made is irrevocable provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust under ' a and ' a generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax as applicable on date ' b provided that except as provided in ' f if the allocation of the gst_exemption to any property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b deemed_allocation to lifetime direct skips b a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute under ' c the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin notice_2001_50 2001_2_cb_189 provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly the executrix is granted an extension of time until days after the date of this letter to make an allocation of husband s gst_exemption with respect to husband s date transfer to trust the allocation once made will be effective as of date the date of husband s transfer to trust accordingly the inclusion_ratio with respect to trust will be determined based on the value as of date of husband s transfer to trust as finally determined for gift_tax purposes the allocation should be made on a supplemental form_709 the supplemental form_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each supplemental form_709 two copies are enclosed for this purpose because the allocation will be effective as of the date of the transfer the allocation will be deemed to precede in time the allocation made by husband s estate on husband s estate_tax_return it is represented that the allocation will be sufficient in amount to result in an inclusion_ratio of zero with respect to trust based on the value of husband s transfer to trust as finally determined for federal gift_tax purposes accordingly under ' b i the allocation of gst_exemption made to the date transfers will become void upon the filing of the supplemental gift_tax_return authorized by this letter finally assuming sufficient gst_exemption is allocated to trust pursuant to the relief granted above such that trust will have an inclusion_ratio of zero no gst tax will be imposed with respect to the date distributions the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter cc -------------------------------------------------- ------------------------------- ---------------------------------------- cc
